DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “aligned” in claims 1, 10, 18 is a term which renders the claim indefinite. The term “aligned” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “aligned” is not explicitly disclosed in the specification.  As “alignment” can occur in many different planes or axes, one of skill in not immediately aware of the meaning of “aligned”.  For the purpose of examination, “aligned” is interpreted to mean sharing at least one plane or axis {for alignment}. 
The term “extending” in claims 1, 10, 18 is a term which renders the claim indefinite. The term “extending” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope 





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6-7, 10, 14-18, 24-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takahashi (US 2015/0082820A1).

	Takahashi discloses in reference to claim:


first heating coil at B  to the second heating coil at A.  Note that coil 12A and 12B are aligned with each other with respect to the point of view of figure 2 (as annotated below) whereas figure 2 shows and orthogonal view of elements 3 and 4 of figure 1.    

    PNG
    media_image1.png
    812
    834
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    544
    1464
    media_image2.png
    Greyscale

3.  The heating unit of claim 1, comprising a partition 3 configured to abut the coil divider 4 and separate the first airflow path and the second airflow path within the heating unit upstream of the heater assembly. 

    PNG
    media_image3.png
    519
    732
    media_image3.png
    Greyscale

 
6.  The heating unit of claim 1, comprising an airflow discharge 35/36 formed in a 

airflow path and a second airflow from the second airflow path. 
 
7.  The heating unit of claim 1, comprising an airflow discharge 35/36 formed in a 
lateral side 3 of the heating unit configured to output a first airflow from the 
first airflow path and a second airflow from the second airflow path. 

10.  A heating unit 1A for a heating, ventilation and/or air conditioning (HVAC) system, comprising: a first blower 41 configured to direct a first airflow  along a first airflow path 3A through the heating unit;  a second blower 42 configured to direct a second airflow along a second airflow path 3B through the heating unit;  a heater assembly including a first heating coil 12A positioned within the first airflow path, a second heating coil 12B positioned within the second airflow path, and a coil divider  4 extending from the first heating coil at B  to the second heating coil at A the first heating coil and the second heating 
coil;  and a partition 3 configured to abut the coil divider4 (see figure 2) and separate the first airflow path and the second airflow path within the heating unit upstream of the heater assembly. 

14.  The heating unit of claim 10, wherein the partition in configured to separate the coil divider 4 into a first portion (first surface) of the coil divider proximate to the first heating coil 12A and a second portion (second surface) of the coil divider proximate to the second heating coil 12B. 
 
15.  The heating unit of claim 14, wherein the first portion (first surface) of the coil divider 4 is configured to direct the first airflow toward the first heating coil, and the second portion (second surface) of the coil divider is configured to direct the second airflow toward the second heating coil. 
 

 
17.  The heating unit of claim 10, comprising an outlet 35/36 in a lateral side of the heating unit, and wherein the first airflow and the second airflow are directed to the lateral side toward the outlet  35/36 downstream of the heater assembly relative to a direction of the first airflow through the first airflow 
path and a direction of the second airflow through the second airflow path. 
 
18.  A heating unit for a heating, ventilation and/or air conditioning (HVAC) system, comprising: a heater assembly including a first heating coil 12A positioned within a first airflow path 3A through the heating unit, and a second heating coil 12B positioned within a second airflow path 3B through the heating unit, wherein the first heating coil 12B and the second heating coil 12A are aligned with one another and extend along a length X of the heating unit in a longitudinal direction L crosswise to a direction of airflow F through the first airflow path and a direction of airflow through the second airflow path, and wherein the first heating coil and the second heating coil are separated from one another;  and a partition 4 separating the first airflow path and the second airflow path within the heating unit upstream of the heater assembly. See Fig. 1

    PNG
    media_image4.png
    812
    834
    media_image4.png
    Greyscale


24.  The heating unit of claim 18, comprising a first blower 41 configured to direct a first airflow through the first airflow path, and a second blower 42 configured to direct a second airflow through the second airflow path.  See Fig. 1
 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed 

  EXEMPLARY RATIONALES
Exemplary rationales that may support a conclusion of obviousness include:

(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Claims 1-4, 6-8, 10-12, 14-19, 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henderson (US 2017/0241653A1) in view of  Takahashi (US 2015/0082820A1)

Henderson discloses in reference to claim:
1.  A heating unit for a heating, ventilation and/or air conditioning (HVAC) System 100, comprising: a first airflow path 120a through the heating unit;  a second airflow path 120b through the heating unit;  and a heater assembly including a first heating coil 124 positioned within the first airflow path and aligned with a second heating coil 124 positioned within the second airflow path, and a coil divider 116 extending from the first heating coil  to the second heating coil.    Note the heating coil 124 can be broadly considered as two separate heating coils (section A and B) as the air flow from 120a is prevented from passing through the coil exposed to 120b and vice versa. Further note that divider 116 can be said to extend from heating coil 124a to 124b in that the divider appears in contact with both sides of heater 124. Further Henderson discloses that “at least one” heating coil 124 is provided in the 

    PNG
    media_image5.png
    1117
    981
    media_image5.png
    Greyscale


2.  The heating unit of claim 1, wherein the heater assembly 124 is configured to be positioned within the heating unit at an oblique angle relative to a direction of airflow through the first airflow path and a direction of airflow through the second airflow path.  See Fig. 2
 
3.  The heating unit of claim 1, comprising a partition 104 configured to abut the coil divider 116 and separate the first airflow path and the second airflow path within the heating unit upstream of the heater assembly. 

 
4.  The heating unit of claim 3, wherein the partition has a substantially triangular profile (see annotated Fig. 2 above –area A. 
 
    PNG
    media_image6.png
    1102
    910
    media_image6.png
    Greyscale


 
7.  The heating unit of claim 1, comprising an airflow discharge 132 formed in a lateral side 128 of the heating unit configured to output a first airflow from the first airflow path and a second airflow from the second airflow path. 
 
8.  The heating unit of claim 1, comprising a side panel 104 configured to abut the second heating coil at a peripheral edge of the heater assembly, wherein the side panel is configured to direct airflow along the second airflow path and prevent bypass of the airflow around the heater assembly. 
 
10.  A heating unit  for a heating, ventilation and/or air conditioning (HVAC) system, comprising: a first blower 112a configured to direct a first airflow along a first airflow path 120a through the heating unit;  a second blower 112b configured to direct a second airflow along a second airflow path 120b through the heating unit;  a heater assembly including a first heating coil 124 positioned within the first 
airflow path, a second heating coil 124 positioned within the second airflow path, and a coil divider 116 extending from the first heating coil  to the second heating coil;  and a partition 104 configured to abut the coil divider 116  and separate the first airflow path and the second airflow path within the heating unit upstream of the heater assembly.  Note the heating coil 124 can be broadly considered as two separate heating coils 124a and 124b as the air flow from 120a is prevented from passing through the coil exposed to 120b and vice versa. Further note that divider 116 can be said to extend from heating coil 124a to 124b in that the divider appears in contact with both sides of heater 124. Further Henderson discloses that “at least one” heating coil 124 is provided in the air passages 120a and 120b. 

 
11.  The heating unit of claim 10, wherein the heater assembly 124 is configured to be positioned within the heating unit at an oblique angle relative to a direction of the first airflow through the first airflow path and a direction of the second airflow through the second airflow path. See Fig. 2
 
12.  The heating unit of claim 10, wherein the partition has a substantially triangular profile A. See above
 

14.  The heating unit of claim 10, wherein the partition 104 in configured to separate the coil divider 116 into a first portion (surface facing 120a) of the coil divider proximate to the first heating coil and a second portion (surface facing 120b) of the coil divider proximate to the second heating coil. 
 
15.  The heating unit of claim 14, wherein the first portion (surface facing 120a) of the coil divider 116 is configured to direct the first airflow toward the first heating coil 124, and the second portion (surface facing 120b)  of the coil divider 116 is configured to direct the second airflow toward the second heating coil 124. 
 

of the second airflow through the second airflow path.  See claim 6 mutatis mutandis
 
17.  The heating unit of claim 10, comprising an outlet in a lateral side of the heating unit, and wherein the first airflow and the second airflow are directed to the lateral side toward the outlet downstream of the heater assembly relative to a direction of the first airflow through the first airflow path and a direction of the second airflow through the second airflow path. See claim 7 mutatis mutandis

 
18.  A heating unit for a heating, ventilation and/or air conditioning (HVAC) system, comprising: a heater assembly including a first heating coil 124 (section A) positioned within a first airflow path 120a through the heating unit, and a second heating coil 124 (section B) positioned within a second airflow path 120b through the heating unit, wherein the first heating coil 124 (section A) and the second heating coil 124 (section B) are aligned with one another and extend along a length X of the heating unit in a longitudinal direction L crosswise to a direction of airflow F through the first airflow path and a direction of airflow through the second airflow path, and wherein the first heating coil and the second heating coil are separated from one another;  and a partition 116 separating the first airflow path and the second airflow path within the heating unit upstream of the heater assembly. See Fig. 2
.    Note the heating coil 124 can be broadly considered as two separate heating coils (section A and B) as the air flow from 120a is prevented from passing through the coil exposed to 120b and vice versa. Further note that divider 116 can be said to extend from heating coil 124a to 124b in that the divider appears in contact with both sides of heater 124. Further Henderson discloses that “at least one” 

    PNG
    media_image7.png
    1117
    981
    media_image7.png
    Greyscale


19.  The heating unit of claim 18, wherein the heater assembly is positioned within the heating unit at an oblique angle relative to a direction of airflow through the first airflow path and a direction of airflow through the second airflow path. See Fig. 2
 

23.  The heating unit of claim 18, comprising an air deflector X/Y extending along a length of the heater assembly in a longitudinal direction, wherein the air deflector is configured to direct a first airflow toward the first heating coil, a second airflow toward the second heating coil, or both. 

    PNG
    media_image8.png
    485
    853
    media_image8.png
    Greyscale

 
24.  The heating unit of claim 18, comprising a first blower 112a configured to direct a first airflow through the first airflow path, and a second blower 112b configured to direct a second airflow through the second airflow path. 
 
.
Claims 5, 9, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henderson in view of Dempsey (US 10215431).
	Henderson discloses the claimed invention except in reference to claim:
5.  The heating unit of claim 3, comprising a support rail, wherein the partition is configured to be fastened to the support rail, and wherein the partition has a gasket configured to abut the coil divider. 
	Henderson discloses that the coil divider 16 can be mounted on a rails so as to be adjustable.  One of skill would understand that the rails must be connected (directly or indirectly) to the housing 104 (partition) to provide support to the divider 116. Further one of skill would find it obvious to provide a gasket (broadly interpreted as a means for sealing) between (abutting) the partition and the coil divider since the intent of the device to provide separated flow paths.   

9.  The heating unit of claim 1, wherein the first heating coil and the second heating coil are configured to generate heat via electricity.  
	Dempsey discloses a heating means 30A, 30B that use electricity.  Henderson discloses that element 124 can be a heating element.  As such one of skill in the art would find it obvious to replace one known heating element for another in order to provide heating where boiler fluid is not desired or available. 
 
 


	Dempsey discloses a controller enclosure 16 mounted to a side panel of a dual flow heating assembly. 
 
21.  The heating unit of claim 20, wherein the heater assembly is mounted to the controller enclosure through an opening in a side panel of the heating unit. 
	One of skill in the art would recognize the controller 16 as depicted would logically be provided through and opening in the side panel of Dempsey and would find it obvious to provide such a mounting arrangement in the Henderson device. 
 
22.  The heating unit of claim 21, wherein the side panel (partition 104) of the heating unit abuts the first heating coil at a peripheral edge of the heater assembly, directs a first airflow through the first airflow path, and blocks bypass of the airflow around the heater assembly.  Note that the device of Henderson is intended to provide separate flow paths 120a and 120b, as such one of skill in the art would find it obvious to provide a seal around the heating coil 124 such that the separate flow paths are defined.   Note that the flow paths are defined by the coil divider 116 and the partition(s) 104 [front, back and sides] and one of skill would know to abut and seal the components to effect the separate flow paths. 

Response to Arguments
Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive. Applicant argues that neither Takahashi nor Henderson disclose a device having both a first and second .  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOR S CAMPBELL/Primary Examiner, Art Unit 3761